0DETAILED AC0TION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-2, 4-7, 17-18 and 25 in the reply filed on 7/15/22 is acknowledged.  The traversal is on the ground(s) that the search and examination of all the currently pending claims in the application can be made without serious burden.  This is not found persuasive because as stated in the restriction requirement the claims lack unity of invention.
The requirement is still deemed proper and is therefore made FINAL. However, if an allowable subject matter is found some claims will be rejoined as recited in the restriction requirement.
 			Status of claims
Claims 1-2, 4-7, 12-13, 17-18, 25, 31, 42, 52-54, 63 and 67-68 are pending.  Claims 1-2, 4-7, 17-18 and 25 are under examination in this office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-7, 17-18 and 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitroda et al. (WO 2015042570 or US 2016/0369353) in view of Watts et al.  (US 2006/0147922) and further in view of de Lange et al. (US 7,507,806) and Michels et al. (Oncogene, 33. 3894-3907; (2014))
With regards to instant claim 1, Pitroda teaches a human cancer patient comprising administering a DNA damaging agent after the patient has been determined to have predicted sensitivity to treatment with the DNA damaging agent, wherein the determination is made based on a recombination proficiency (RPS) score generated from the measured level of expression of RIF1, PARI, RAD51 or Ku80 in a biological sample of the patient (see claim 1) and the damage therapy is DNA damage therapy is from chemotherapy and radiation therapy (as required by instant claim 2, see claim 4-6) and the chemotherapy comprises a platinum  or PARB compound, where the platinum compound is a cisplatin and the topoisomerase compound is topotecan (as required by instant claims 4-6, see 0012) and the PARP is Olaparip (as required by instant claim 7, see 0058) and wherein a calculated RPS score lower than the reference RPS score (as required by instant claim 17, see 0020-0021) would indicate an increased likelihood of response by the patient to said treatment regimen, wherein the expression level iobtained by nucleic hybridization  (see 0065, as required by instant claim 25) wherein the cancer is breast cancer as required by instant claim 18.
	However, Pitroda fails to teach all of the repair genes (i., RAD51, XRCC5, RIFI, PARPBP as required by instant claim 1). Nonetheless teaches 2 of the 4 DNA repair genes.
Watts teaches methods of treating or modulating the expression of gene  in the treatment of cancer (see abstract) wherein the gene is XRCC5 (see 0249) wherein the cancer is breast cancer (0322).    
 	Michels et al. teach PARPBP is a marker for cancer  wherein the cancer is breast cancer (see pg 2902.)
 	It would have been obvious to one of ordinary skill in the art to have expanded the teachings of Pitroda to include Watts and Michel to arrive at the instant claimed invention with a reasonable expectation of success. 
One would have been motivated to combine these references and make the modification because they are drawn to same technical fields (constituted with same ingredients and share common utilities, and pertinent to the problem which applicant concerns about. MPEP 2141.01(a)

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        8/8/22